Citation Nr: 1411181	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  08-02 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to VA benefits.  



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The appellant served on active service from November 1972 to February 1974.  The Appellant's service included 147 days absent without leave (AWOL) and an undesirable discharge under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 administrative decision by the Winston-Salem RO, which found that the character of the appellant's discharge from service was a bar to VA benefits under the provisions of 38 C.F.R. § 3.12(d)(4) (formerly VAR 1012(d)(4)).  


FINDINGS OF FACT

1.  The appellant entered active military service in November 1972 and received a discharge Under Other Than Honorable Conditions (UOTHC) in November 1974, based on a finding of willful and persistent misconduct.  

3.  During his period of active service, the appellant received a Special Court-Martial for being absent without leave (AWOL), and two Article 15's under the Uniform Code of Military Justice (UCMJ) for failure to repair and being AWOL.  

4.  There were no compelling circumstances to warrant the appellant's multiple AWOLs.  

5.  The appellant was not insane at the time that he went AWOL or committed the other willful misconduct offenses which collectively resulted in his UOTHC discharge.  


CONCLUSION OF LAW

The character of the appellant's discharge is considered a bar to the receipt of VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. § 3.12 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the appellant dated in January 2007, and in December 2011 and 2012.  Although the letters were not sent prior to initial adjudication of his claim, this is not prejudicial to the appellant, as the claim was readjudicated and a supplemental statement of the case (SSOC) was promulgated, most recently in June 2013.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The appellant's service treatment and personnel records have been obtained and associated with the claims file.  The Board also reviewed the appellant's VA electronic medical records.  Further, neither the appellant nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Finally, the case has been subject to a prior Board remand.  The AMC provided additional VCAA notice, associated all available service treatment records (STRs) with the appellant's files and advised him of his right to request the service department upgrade the character of his discharge from service.  As such, the Board finds that there has been substantially compliance with the Board's remand orders and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the appellant's claims file including those found in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the appellant's claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the appellant's appeal.  


Laws & Regulations

VA regulations pertaining to the character of discharge provides, in pertinent part, that if a former service member did not die in service, pension, compensation or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  A discharge under honorable conditions is binding on the Department of Veterans Affairs as to character of discharge.  38 C.F.R. § 3.12(a).  

A discharge or release from service under one of the conditions specified in this section (38 C.F.R. § 3.12) is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided (38 U.S.C.A. § 5303(b)).  

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior, or who interferes with the piece of society, or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs, as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  

Benefits are not payable where the former service member was discharged or released by reason of desertion.  38 C.F.R. § 3.12(c).  Subsection (d) provides, in pertinent part, that a discharge or release because of the service member's acceptance of an undesirable discharge to escape trial by general court-martial, is considered to have been issued under dishonorable conditions.  A discharge or release for willful and persistent misconduct is also considered to have been issued under dishonorable conditions.  The latter also includes discharge under OTHC, if it is determined that it was issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d).  

Determinations as to honorable service will be made by the service departments and the findings shall be binding on the Department of Veterans Affairs.  38 C.F.R. § 3.14(d).  

Factual Background

The service personnel records show that the appellant accepted a four year enlistment in the U.S. Army in April 1972.  His service enlistment examination showed a tattoo on his left arm, and his psychiatric status was normal.  

The personnel records showed that the appellant completed basic and advanced individual training without any apparent incidents and his conduct and efficiency were indicated as excellent.  He was assigned to Company C, 1st Battalion, 2nd Mechanized Battalion, 60th Infantry, 9th Infantry Division in April 1973.  The appellant received two Article 15s in May and June 1973 for failure to repair, and a Special Court-Martial in August 1973 for being AWOL from June 11, to July 8, 1973.  The service records showed that the appellant was AWOL from September 17, to December 2, 1973, during which time he was dropped from the rolls of his unit (DFR - desertion), and after returning to his unit, was AWOL from December 17, 1973 to January 27, 1974.  Following his return to his unit, the appellant was put in the stockade pending court-martial proceedings.  

During his pre-trial confinement, the appellant was afforded an opportunity to consult with legal counsel, and subsequently requested to be discharged from service in lieu of trial by Court-martial.  In his letter requesting discharge, the appellant reported that he felt he was misled by his recruiter who had promised that he would be trained as a welder, but instead, was sent to infantry training and assigned to an infantry unit, where he had no opportunity for educational advancement.  He reported that he was disappointed and became bitter and depressed with the military, because of problems receiving his regular military pay, and that it resulted in the breakup with his girlfriend.  He acknowledged that he complied a "pretty bad record" although nothing serious, due to lack of interest, and asked for a favorable disposition of his request for a Chapter 10 discharge for the good of the service.  

The service records showed that all procedural requirements for processing a discharge in lieu of court-martial under AR 635-200, chapter 10 were followed, and the appellant was subsequently discharged from service under OTHC in February 1974.  

The appellant submitted statements describing two frightening incidents he experienced as a child, and included the signatures of two witness to those events.  The appellant asserted that during service, his commanding officer forced him to participate in training exercises that involved confronting his fear of water and lightning storms that he developed from his childhood experiences, and that this mentally destroyed his military career.  

The evidence of record makes it clear that the appellant twice failed to repair (failure to go to appointed place of duty) and was AWOL three times during his 15 months of service, resulting in a total loss of 147 days.  These offenses against the UCMJ clearly established a record of misconduct that evidenced a willful disregard for the requirements of military discipline and the needs of the service.  He was punished on two occasions under Article 15, UCMJ, and received a Special Court Martial.  At no time during or subsequent to service has the appellant argued that he did not in fact commit the offenses for which he was found responsible during service, and which served as the basis for his separation with the UOTHC discharge.  The appellant has, however, argued matters in extenuation and mitigation of these offenses such as his youth and his inexperience when he joined the service, racism, mental abuse, and most recently, allegations that he was an unwitting participant in drug experiments conducted by the military and CIA.  

As to the appellant's recent allegations of being a "lab rat" and given LSD by his commanding officer at Ft. Lewis, he has not provided any credible, competent or probative evidence to support his assertions.  While the appellant referred to Wikipedia articles on the subject of CIA and Department of Defense-sponsored experiments with mind control through the use of psychoactive drugs in the 1950's and 1960's, those articles provided no substantive or probative information that even remotely suggested that any such experiments were conducted at Ft. Lewis, or that the appellant may have been an unwitting subject in any such experiments.  While the appellant now recalls "feeling weird," "could read words on [his] hands and in the mirror," and of "people taking forms of animals etc" after drinking from water fountains at Ft. Lewis, he made no mention of any such experiences at the time of his service separation examination in January 1974.  Likewise, the appellant made no mention of racism, mental or physical abuse, or drug use as a mitigating factor in his letter requesting discharge in lieu of a court-martial or until nearly four decades after his discharge from service.  Overall, the appellant's statements are viewed by the Board as self-serving and lacking in credibility.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [holding that interest in the outcome of a proceeding may affect the credibility of testimony].  

In this case, Board finds that the evidence clearly shows that the appellant was separated from service as a direct result of his willful and persistent misconduct as evidenced by the service personnel records on file.  The appellant, after consulting with legal counsel and being advised of the consequences of accepting a discharge from service in lieu of court-martial, including loss of military and VA benefits, chose to accept discharge from service under OTHC.  A discharge or release from service on this basis is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offenses causing such discharge in accordance with 38 C.F.R. § 3.12(b).  

In this regard, the evidence does not show that the appellant was insane, as defined by VA regulation, at any time during service or, more specifically, during the times that he committed the multiple offenses for which he was separated.  While the appellant reported a history of depression or excessive worry and frequent trouble sleeping at the time of his service separation examination in January 1974, no pertinent abnormalities were noted on examination at that time.  Likewise, the appellant's STRs were completely silent for any treatment, abnormalities or diagnosis for any psychiatric problems in service.  

Accordingly, the Board finds that the appellant was not insane at the time he committed any of the offenses for which he was separated from service with an UOTHC discharge.  Consequently, the appellant has no legal entitlement to VA benefits, and his claim must be denied as a matter of law.  38 C.F.R. § 3.12(d); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the law is dispositive of the instant case, the benefit of the doubt rule is not for application.  


ORDER

As the character of the appellant's discharge from service constitutes a bar to certain VA benefits, the appeal is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


